WADDITT, District Judge
(after stating the facts as above). The fact of this being a proper case for an allowance for salvage is manifest. The claim is very much stronger against the Roanoke than the other barges, because at 12 or 1 o’clock, when the barges Carroll and Nansemond engaged the Dauntless to take them in tow, they were all certainly in desperate condition, and the only reason the service was not rendered to the Carroll and Nansemond first was that the Roanoke was apparently in the greater distress, necessitating that she should be taken in immediately, and no higher service could be rendered than saving the woman and child on the Roanoke. While the Dauntless was not exposed to very great danger, there was undoubledly some, and the service she performed was meritorious in everything that she did for an abandoned tow. The Bohemia had abandoned her tow — for what reason the court does not know — and one of the barges so set adrift sank. No denial is made by the master of the Bohemia of the truthfulness of Capt. Scott’s statements that the captain of the Bohemia relied on him to do what he himself should have done to have rescued this scattered tow, which certainly at that time was in very great danger. That all the barges were not swamped, as might have been expected, was very fortunate, because they were anchored in a very exposed placq, with the weather such as it was on that occasion. As to the promptness of the service and the circumstances under which it was rendered, it commenced at 12 o’clock midnight, and ended about 9 o’clock the following morning; the Roanoke being taken at 12 o’clock at night, and the other barges at 4 o’clock in the morning, in the month of January, in the roughest and worst kind of weather. The court does not think that the undertaking was either intended as, or contemplated to he, a towing service. The barges were not looking for a tug for towing purposes in that vicinity at that time of the morning. The explanation of the barge masters that they thought the Dauntless was rendering the service for the Bohemia cannot be accepted. The facts do not sustain that view in any aspect; but certain it is the service was twice tendered and availed of and rendered each time. The masters and crews on the several barges were anxious and insistent to be taken in at 12 o’clock, but at 4 o’clock, when the force of the storm had considerably abated, they were not quite so uneasy. They could have refused the services of the tug on both occasions, but were careful not to do so, and, on the contrary, solicited and accepted aid in their then dire distress, and the court thinks they acted wisely, having regard to the lives of the people on board and the value of the barges and cargoes, in employing the Dauntless to bring them into a safe harbor. They got the first tug available to bring them in, and they ought to pay for the *428service rendered, which was unquestionably a salvage service of a high order of merit.
After careful consideration, the court thinks that the libelants have proved that they are entitled to a salvage award, and that an allowance of I2y% per cent, of the value of the Roanoke and of her freight money and cargo values should be made, and for the Carroll and Nansemond allowances of 7y2 per cent, each, including their respective freight moneys and cargo values; and, counsel having agreed that the Roanoke and her freight money and cargo was worth $11,000. 12y¡ per cent, of which is $1,375, and that the value of the Carrolí and her freight money and cargo was $G,OO0, 7% per cent, of which is $450, and that the value of the Nansemond and her freight money and cargo was $7,625, 7% per cent, of which is $501.87, doth allow to the libelant, as against the Roanoke, the sum of $1,375, against the Carroll $450, and against the Nansemond $501.87, and decrees may be entered in favor of the libelant for these sums awarded respectively against the barges named, their cargoes and freight money.